Citation Nr: 1227279	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent from October 31, 2006 to August 9, 2007, and a disability rating higher than 20 percent from August 10, 2007 for fibromyalgia with chronic fatigue syndrome, also claimed as myalgia and autoimmune disorder and cytomegalovirus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hyperthyroidism/hypothyroidism.

4.  Entitlement to service connection for alopecia areata.

5.  Entitlement to service connection for hypermenorrhea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the September 2007 rating decision, the RO, in part granted service connection for fibromyalgia with chronic fatigue syndrome at a 10 percent disability rating effective October 31, 2006 and denied service connection for hypertension, alopecia areata, hypermenorrhea and hyperthyroid/hypothyroid.  

In the October 2007 rating decision, the RO granted a higher disability rating of 20 percent for fibromyalgia with chronic fatigue syndrome, effective August 10, 2007.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to a rating in excess of 20 percent remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  The requested hearing was scheduled for June 15, 2012.  However, in a May 2012 letter, he requested that his hearing request be withdrawn.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension, hypermenorrhea and alopecia areata are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since October 31, 2006, the Veteran's fibromyalgia with chronic fatigue syndrome, also claimed as myalgia and autoimmune disorder and cytomegalovirus, is characterized by near-constant symptoms which sometimes restrict her daily activities.

2.  Since October 31, 2006, the fibromyalgia with chronic fatigue syndrome, also claimed as myalgia and autoimmune disorder and cytomegalovirus has not been characterized by periods of incapacitation of at least four but less than six weeks total duration per year and is not refractory to therapy.

3.  The Veteran does not have a current hyperthyroidism/hypothyroidism disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 20 percent evaluation, but no higher, for fibromyalgia with chronic fatigue syndrome, also claimed as myalgia and autoimmune disorder and cytomegalovirus have been met since October 31, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.88b, Diagnostic Codes 6354-5025 (2011).  

2.  A hyperthyroidism/hypothyroidism disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a December 2006 letter, prior to the date of the issuance of the appealed September 2007 and October 2007 rating decisions.  The December 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's December 2004, April 2007, July 2007 and January 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by her representative, on her behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to an initial evaluation in excess of 10 percent from October 31, 2006 to August 9, 2007, and a disability rating higher than 20 percent from August 10, 2007 for fibromyalgia with chronic fatigue syndrome, also claimed as myalgia and autoimmune disorder and cytomegalovirus.

Increased Ratings Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Factual Background and Analysis

In a September 2007 rating decision, the RO granted service connection for chronic fatigue syndrome at an initial 10 percent disability rating, effective October 31, 2006 under Diagnostic Codes 6354-5025.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 6354, debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms, which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication warrants a 10 percent rating.  Symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year, warrant a 20 percent rating.  Symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year warrants a 40 percent rating.  Symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year warrant a 60 percent evaluation.  A 100 percent disability rating is assigned for symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A note following the rating criteria indicates that, for purposes of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

Under Diagnostic Code 5025, a rating of 10 percent is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent rating is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

A November 2006 treatment demonstrated a diagnosis of fibromyalgia.  The physician noted that he counseled the Veteran that she did not have an inflammatory, rheumatological condition requiring immune suppressing medications and that Prednisone and Imuran were not used for treating fibromyalgia syndrome.  If she was taking these medications for her fibromyalgia syndrome then she should stop them.  

The Veteran underwent a VA examination in April 2007.  The examiner noted that the Veteran had several different diagnoses from a number of providers including autoimmune disease, fibromyalgia, chronic fatigue syndrome myalgia and she reported that she was positive for cytomegalovirus antibodies.  She had symptoms most of the time with widespread aches and pains and tenderness from the upper neck to the shoulders, shoulder joints, shoulder plates and joints as well as along the axial skeleton and thoracolumbar muscles, down to her hips, thigh and above the knee.  She also had complaints of feeling tired, an inability to sleep at night and feeling fatigued in the early morning.  She also reported complaints of a chronic headache and her treatment was currently amitriptyline, naproxen and Lortab.  She denied any side effects from the medication.  She took the Lortab 3 days out of the week.  On examination, she was well nourished, coherent, conscious and not in any apparent distress.  Examination of the upper body and lower body revealed at least 16 tender points on palpitation extending from the nuchal area to her shoulders to the axial skeleton down to the above knee area.  The diagnosis was fibromyalgia which was part of the chronic fatigue syndrome.

The Veteran underwent a VA examination in July 2007.  She reported a history of fatigue since 1993 and she would have symptoms of extreme fatigue, lasting for several months.  She had several doctors' visits and tests and was diagnosed with chronic fatigue syndrome.  2 years ago she was diagnosed with fibromyalgia.  Her current symptoms were generalized aches and pains from the neck down to her knees.  She would have generalized aches in the neck, sternum, shoulders, shoulder blades, spine, hips, thighs and knees.  She would have tiredness and fatigue that would last for several months, even up to 6 months.  She had recurrent lymph node tenderness on the right axially area.  She was advised by her medical provider to have rest and exercise periodically.  She had no history of hospitalization due to this condition.  She was currently on gabapentin with some relief.  She had other medications such as naproxen, Lortab and amitriptyline.  On examination, she was well developed, well nourished, conscious, coherent and oriented in all 4 spheres.  There was no evidence of joint swelling or laxities.  She had tenderness on the low cervical neck, shoulder blades, scapular area, upper gluteal area on the hips and trochanteric area.  She also had tenderness on the anterior ribs and on the condyles of the elbows and medial part of the knee.  The diagnosis was chronic fatigue syndrome from fibromyalgia.

An August 2008 VA treatment record noted that the Veteran stated that she was doing well in general but was still quite tired and feeling fatigued all of the time.  She had been receiving physical therapy and recently had an episode of severe back pain which responded well to physical therapy.  She still had not been referred to a rheumatologist.  On examination, she was well nourished and developed.  She was alert, oriented times 3 and in no obvious distress.  

The Veteran underwent a VA examination in January 2009.  The examiner noted that the Veteran had a history of musculoskeletal pain and chronic fatigue since she was released from the military.  She had been positive for cytomegalovirus antibodies since February 2006.  She had pains on her musculoskeletal system and now it was mostly chronic and involved the neck, back, shoulders, thoracolumbar spine, hips and knees.  She had tiredness, which was usually upon waking in the morning.  She complained of lack of sleep.  For her pain, she took naproxen, which she reported made her feel "a little better".  There were times where all of a sudden she would go from feeling good to being nonfunctional in 2 to 3 days.  She characterized that she was being fatigued out with headache and pain all over her body that would not render her capable of doing anything around the house for 3 to 4 days.  On examination she was well developed and a "little bit on the thin side".  Psychologically, she was coherent, relevant, and logical although sometimes emotional.  The examiner noted that the Veteran had positive symptoms of fibromyalgia and lower back pains that could have a moderate to severe impact on her functional capabilities of a usual occupational environment with moderate to severe functional limitation since she had a history of loss of energy that could incapacitate her for 2 to 3 days, as well as a headache which would last at least 2 to 3 days.

The Board finds that based on the totality of the evidence and after resolving any reasonable doubt in favor of the Veteran, her fibromyalgia with chronic fatigue syndrome, also claimed as myalgia and autoimmune disorder and cytomegalovirus more nearly approximates the criteria for a 20 percent rating, but no more, during the entire period in issue.  

Specifically, it appears that prior to August 10, 2007 and for the duration of the entire appeal at issue, the Veteran suffers from fatigue that is near-constant.  At her April 2007 VA examination, the Veteran reported that she had symptoms most of the time.  At her July 2007 VA examination, she reported that she would have tiredness and fatigue that would last for several months, even up to 6 months.

She also reported that during these episodes she was being fatigued out with headache and pain all over her body that would not render her capable of doing anything around the house for 3 to 4 days.  There, however, was no evidence that she experienced incapacitation of at least four weeks duration per year.  In addition, at her August 2008 VA treatment, the Veteran reported that she was doing generally well and at her September 2009 VA examination she was described as "well developed" physically.

Therefore, while the Board finds that the Veteran's fatigue symptoms, as reported by her, are near-constant, there is no evidence that they resulted in routine daily activities being reduced to 50 to 75 percent of their pre-illness level.  While the Veteran had a history of loss of energy that could incapacitate her for 2 to 3 days, there is no evidence that she experienced incapacitation of at least four weeks duration per year. 

Additionally, there is no evidence that her symptoms are refractory to therapy which would warrant a rating of 40 percent under Diagnostic Code 5025.  As noted above, her July 2007 VA examination noted that she had no history of hospitalization due to this condition and was currently on gabapentin with some relief.  An August 2008 VA treatment report also noted that she had been receiving physical therapy and recently had an episode of severe back pain which responded well to physical therapy.  On VA examination in January 2009, she noted that for her pain, she took naproxen, which she reported made her feel "a little better".  

Thus, the Board finds that since the effective date of October 31, 2006, the Veteran's symptoms more closely approximated the criteria for  an initial 20 percent evaluation but do no higher for his service-connected fibromyalgia with chronic fatigue syndrome, also claimed as myalgia and autoimmune disorder and cytomegalovirus.

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's fibromyalgia with chronic fatigue syndrome, also claimed as myalgia and autoimmune disorder and cytomegalovirus disability is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


II.  Entitlement to service connection for hyperthyroidism/hypothyroidism.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

A September 1996 service treatment note assessed the Veteran with a questionable hyperactive thyroid.

January 1997 private test results demonstrated normal ranges for the Veteran's thyroid.

A May 2002 ultrasound of the thyroid revealed a normal appearing thyroid.

A November 2004 private treatment record indicated that thyroid function tests demonstrated nonspecific abnormal findings.

The Veteran underwent a VA examination in December 2004.  The examiner noted that the Veteran had an ultrasound of the thyroid in January 2002 that was normal appearing.  The examiner did not provide a diagnosis concerning the Veteran's current thyroid condition.

An August 2006 VA treatment note indicated that the Veteran presented with an acute problem of an abnormal thyroid gland.  The diagnosis was hyperthyroid by scan results. 

An October 2006 VA treatment report noted that the Veteran had an enlarged thyroid in 2004.

A December 2006 ultrasound of the thyroid was normal.

The Veteran underwent a VA examination in April 2007.  The Veteran reported that she was diagnosed with hyperthyroid and had an enlarged thyroid found during a thyroid scan.  Her symptoms were fatigability and headache.  She had no neurologic or cardiovascular symptoms and no weight gain or loss. The condition did not impact her daily activities and did not impact her occupation.  The diagnosis was hyperthyroid, not found.

The Veteran underwent a VA examination in January 2009.  The examiner noted that in 1996, the Veteran was diagnosed with a hyperthyroid and was given medications.  When she had a consultation at the VA, her blood test showed normal function and her medications were discontinued.  Since then, she has not been using a medication.

An April 2009 VA cardiology consultation report found that the Veteran's thyroid study was normal with a TSH of 0.5 McU/mL, at the lower limits of normal.

Under the circumstances of this case, the Board concludes that service connection for a hyperthyroidism/hypothyroidism disability is not warranted as the Veteran has not been shown to have a current hyperthyroidism/hypothyroidism disability.

While the Veteran had an in-service diagnosis of questionable hyperactive thyroid in September 1996, thyroid function tests demonstrating nonspecific abnormal findings in November 2004 and hyperthyroid by scan results in August 2006, the majority of the post-service record is negative for any clinical evidence of a current hyperthyroidism/hypothyroidism disability.  Additionally, as noted above, April 2007 and January 2009 VA examinations were negative for a hyperthyroid and an April 2009 VA cardiology consultation report found that the Veteran's thyroid study was normal.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Consequently, service connection for a hyperthyroidism/hypothyroidism disability is denied because the medical evidence fails to establish the Veteran has a current hyperthyroidism/hypothyroidism disorder for which service connection may be granted.  The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).

The Board has accordingly considered the lay evidence offered by the Veteran and her representative to VA in which they asserted their belief that the Veteran's hyperthyroidism/hypothyroidism disability is related to service. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran and her representative's assertions are offered to establish a relationship between the current claimed disability and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than a layperson without the appropriate medical training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.

In summary, the Veteran asserts that she has a hyperthyroidism/hypothyroidism disability that is related to her service.  However, considering the record, to include statements made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for a hyperthyroidism/hypothyroidism disability as described in detail above, and thus the criteria for service connection have not been met.


ORDER

Entitlement to an initial 20 percent rating, but no higher, for fibromyalgia with chronic fatigue syndrome, also claimed as myalgia and autoimmune disorder and cytomegalovirus from October 31, 2006, is granted, subject to the criteria applicable to the payment of monetary benefits. 

Entitlement to service connection for hyperthyroidism/hypothyroidism is denied.


REMAND

Regarding the Veteran's hypertension, alopecia areata and hypermenorrhea disabilities, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding her hypertension disability, the Veteran contends that her current hypertension was a result of her pregnancy in service when she experienced elevated blood pressure readings.  The Veteran's service treatment records demonstrate that an April 2003 discharge summary regarding the birth of her son noted that the Veteran continued to have mildly elevated blood pressure which would continue to be monitored.  A July 2003 VA treatment record also noted a blood pressure reading of 121/92.

The Veteran underwent a VA examination in April 2007.  The examiner noted that the Veteran was diagnosed with hypertension last year and then was later told to discontinue her medication by another provider.  The diagnosis was resolved hypertension.

The Veteran underwent a VA examination in January 2009.  The examiner noted that during her pregnancy in 2002 and 2003, she had preeclampsia.  After her pregnancy, her hypertension subsided but in 2006, her hypertension recurred.  The diagnosis was hypertension without coronary disease.  The examiner, however, did not provide an opinion on the etiology of the Veteran's current hypertension disability.

As the Veteran had elevated blood pressure readings during her pregnancy and service and now has a current diagnosis hypertension, the Board finds that an examination is required so that a medical professional can review the entire medical record, consider the relevant accurate history, and provide an informed opinion as to whether the Veteran has a current hypertension disability that is related to service.

Regarding the Veteran's hypermenorrhea claim, service treatment records note that the Veteran had multiple complaints regarding the irregularity of her menstrual cycle.  A March 1999 service treatment record noted 4 to 5 days of heavy menses.  In June 1999, she presented with complaints of not having her monthly cycle.  The diagnosis was amenorrhea.

The Veteran underwent a VA examination in May 2007.  The examiner noted that the Veteran used to have an excessive amount of vaginal bleeding which resulted in an endometrial biopsy which revealed no evidence of hyperplasia or neoplasia.  She also reported that she was not bleeding an excessive amount of blood since November 2006.  The diagnosis was resolved menometrorrhagia.

A March 2008 treatment reported that the Veteran presented with complaints of frequent menses.  She was evaluated in the fall of 2006 for frequent cycles but then had normal cycles in 2007.  She reported that she had experienced leaking before but never this bad.  The diagnosis was menometrorrhagia.

As the Veteran has a current diagnosis of menometrorrhagia and evidence of heavy bleeding during her service, the Board finds that an examination is required so that a medical professional can review the entire medical record, consider the relevant accurate history, and provide an informed opinion as to whether the Veteran has a current hypermenorrhea disability that is related to service.

Regarding the Veteran's claim for alopecia areata, multiple VA and private treatment records have diagnosed the Veteran with alopecia areata.  Additionally, in a buddy statement dated May 2009, a fellow soldier who served with the Veteran in 2002 reported that she noticed that the Veteran had thinning hair on her temples that would "come and go".  She noted that she suggested to the Veteran that she report to sick call for this condition but the Veteran stated that she could not go because of duty and that her hair would grow back.  They also had often complained about the headgear as the cause of this condition.  The solider also reported visiting the Veteran after she had transferred stations and noticing that large amounts of hair were gone from these same areas.

The Veteran underwent a VA examination in January 2009.  The examiner noted that the Veteran reported alopecia areata of her scalp that dated back to her military days.  The examiner, however, did not provide an opinion on the etiology of the Veteran's current alopecia areata disability.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for alopecia areata and that further medical examination and opinions in connection with this claim is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present hypertension disorder.  The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether hypertension was as likely as not (i.e., a 50 percent or better probability) present during the Veteran's active service or is etiologically related to her active service, to include as from the elevated blood pressure readings from her pregnancy and child birth during service.  The rationale for each opinion expressed must be provided.  

3.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present hypermenorrhea disorder.  The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether hypermenorrhea was as likely as not (i.e., a 50 percent or better probability) present during the Veteran's active service or is etiologically related to her active service.  The rationale for each opinion expressed must be provided.  

4.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present alopecia areata disorder.  The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether alopecia areata was as likely as not (i.e., a 50 percent or better probability) present during the Veteran's active service or is etiologically related to her active service.  The rationale for each opinion expressed must be provided.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


